DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 15 April 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 15 April 2021.
Claims 1–20 are pending and have been allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 25 January 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Examiner’s Comment
After careful review of the original specification, Examiner concludes that Applicant has lexicographically defined the following terms:
blockchain “A blockchain is an example of a [distributed storage system which includes multiple nodes that communicate with each other] which includes an append-only immutable data structure resembling a distributed ledger capable of maintaining records between mutually untrusted parties.” Spec. [0028].
smart contracts “Smart contracts are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes which is referred to as an endorsement or endorsement policy.” Spec. [0029].
The examined claims are therefore construed with these lexicographic definitions.  See MPEP § 2111.01IV.  Additionally, Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Therefore, except for the terms expressly recited above that have been lexicographically defined, Examiner concludes that Applicant is not his own lexicographer for any other terms or phrases.  See MPEP § 2111.01 IV.
Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance: 
Applicant’s remarks filed 15 April 2021 are persuasive.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685